Citation Nr: 1637307	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, fracture right ankle with degenerative changes.

2.  Entitlement to a compensable evaluation for dermatitis, abdomen and shaft of penis.

3.  Entitlement to service connection for a lung condition.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  He served in Vietnam, and was awarded the Army Commendation Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2006 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.

In July 2014, this matter was last before the Board and remanded for further development.  At that time the Board also remanded a claim of entitlement to service connection for a left shoulder disability.  Following the Board's remand, this claim was granted and is not on appeal.

The issue of  entitlement to a compensable evaluation for dermatitis, abdomen and shaft of penis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to January 9, 2013, the Veteran's right ankle disability did not manifest by ankylosis, malunion of the os calcis or astragalus, astragalectomy or marked limitation of motion.

2.  From January 9, 2013, the Veteran's right ankle disability manifested by marked limitation of motion, but not by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

3.  The Veteran has never been competently diagnosed as having any lung disability.

4.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred a low back disability in service, that arthritis of the lumbar spine manifested to any degree within the first post-service year, or that any low back disability is attributable to service, including the Veteran's presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2013, the criteria for an evaluation of 10 percent are not met for a right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2015).

2.  From January 9, 2013, the criteria for an evaluation of 20 percent, but no greater are met for a right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2015).

3.  Service connection for a lung disability is not established. 38 U.S.C.A. §§ 1110, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2015).

4.  The criteria for service connection of a lumbar spine disability has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2006, April 2006, and May 2009.

VA has obtained the Veteran's service treatment records, all available VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the disabilities at issue on appeal and afforded the Veteran the opportunity to testify before the Board.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's testimony.  The VLJ outlined the standards relating to service connection and increased evaluations, and suggested that evidence relating to a relationship between the conditions and service would assist in substantiating the claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Right Ankle Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.

Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).
Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

The RO has evaluated the Veteran's right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.

The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Other diagnostic codes for disabilities of the ankle follow.

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5270.  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5274 (2012).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding a higher rating.   38 C.F.R. §§ 4.2, 4.6 (2015).

A May 2006 VA orthopedic note documents reports of popping and grinding of the right ankle, as well as pain with prolonged standing.  He was in no acute distress.  The right ankle exhibited a mild varus deformity.  He was mildly tender over his talofibular ligaments.  Dorsiflexion and plantar flexion were good, and no instability was noted.  There was no discomfort with eversion or inversion, and no crepitus.  The ankle was mildly tender to palpation.  The Veteran was prescribed a brace for the ankle.  Mild tibiotalar osteoarthritis was assessed.

In May 2006, the Veteran also underwent a VA examination of the right ankle.  At rest, he described pain of 4/10 in severity.  With activity, it was as high as 9.  The ankle was aggravated by standing for 30 minutes, by walking one mile, by ascending and descending stairs, or by driving over 30 minutes.  X-rays of the ankle showed moderate degenerative changes.  Dorsiflexion of the ankle was to 35 degrees and plantarflexion to 40 degrees.  Inversion was to 30 degrees and eversion
was 25 degrees.  He could dorsiflex and plantar flex the toes 25 degrees.  Range of motion of the was not painful, and there were no additional limitation with flare-ups or repetitive use.  
VA records reflect continued reports regarding the pain in the right ankle as well as assessment of arthritis of the right ankle.  They also document treatment of non-service-connected disability of the left ankle, with a history fixation thereof.  The Veteran was prescribed a rollator walker in July 2012 for "bad" DJD of the ankles.  

On January 9, 2013, the Veteran was afforded another VA examination, with the examiner noting the history regarding the rollator walker.  Examination resulted in assessment of severe DJD of the right ankle.  The Veteran denied a history of flare-ups.  Plantar flexion was to 40 degrees, with objective evidence of pain at 30 degrees.  Dorsiflexion was to 10 degrees, with objective evidence of pain at that point.  Repetitive use resulted in no additional loss of range of motion.  Strength of the joint was 5/5, and there was no instability or ankylosis.  The examiner found that due to the ankle condition, there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See 38 C.F.R. § 3.350(a)(2).

In July 2014, the Board remanded the matter to obtain a VA examination to address if the right ankle disability had worsened since the last examination.  VA examination on September 22, 2014, reflects assessment of right ankle fracture with residual DJD.  At the time, the examiner remarked that he had medial and lateral right ankle pain, increased with standing and walking.  He used an ankle brace.  The Veteran denied any flare-ups.  Plantar flexion was to 30 degrees, with pain noted at 20 degrees.  Dorsiflexion was limited to zero degrees, but increased to 10 degrees following repetitive use.  Plantar flexion was not further limited following repetition.  There was pain on palpation.  Strength was 5/5.   There was no instability or ankylosis.  The Veteran used a brace regularly, but used a walker for assistance in locomotion as well, although other means of locomotion were possible on occasion.  The examiner found that due to the ankle condition, there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See 38 C.F.R. § 3.350(a)(2).

Initially, the Board notes that several diagnostic codes relating to the ankle are inapplicable, including ankylosis of the ankle, ankylosis of the subastralgar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5254.  No competent evidence indicates ankylosis, and notwithstanding any limitation of range of motion, the Veteran has retained range of motion in his right ankle throughout the entire applicable period.  There is no history of malunion of the os calcis or astragalus, or astragalectomy.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Here, arthritis is rated on limitation of motion.  

Here, the Board concludes that a 20 percent evaluation is warranted from January 9, 2013, the date of a VA examination, which the Board finds indicates marked limitation of motion of the ankle.  That VA examination discloses limitation of dorsiflexion to 10/20 degrees, and limitation of plantar flexion with evidence of pain at 30/45 degrees.  Overall, the Veteran's range of motion was restricted by approximately 1/3 of the normal range.  VA examination in September 2014 reflects dorsiflexion limited to zero prior to repetitive use, whereafter it measured 10 degrees.  That examination also indicated limitation of plantar flexion to 20 degrees.  At this time, about 1/2 of the Veteran's range of motion had been lost. Under these circumstances, the Board finds that, with consideration of pain, the Veteran's right ankle disability manifested by marked limitation as of January 9, 2013.  See Hart, supra.  This is the maximum schedular evaluation provided.

Prior to January 9, 2013, the Board acknowledges the reports of bilateral ankle pain, as well as the prescription of a rollator walker in July 2012.  However, no evidence factually indicates marked limitation of the joint prior to that day.  VA examination in May 2006 reflects limitation of plantar flexion by 5 degrees.  It is not until January 9, 2013, that a factually ascertainable increase in severity occurred.  Hart, supra.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board concludes that the schedular criteria contemplate the Veteran's symptoms.  The criterial specifically provide for evaluation of arthritis based upon limitation of motion, and provide for a higher evaluation based upon increased severity manifested by ankylosis.  The criteria specifically provide for evaluation based upon the Veteran's symptoms of pain and limitation of motion. 

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right ankle disability, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection, Lung and Low Back Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has a lung disability and a low back disability attributable to service.  He points out that his service in Vietnam involved exposure to various chemicals and hazards, and has posited that this may be responsible for his disabilities.  He also notes that his service involved frequent heavy lifting, and suspects that this may have resulted in the assessed low back disability.

A review of the Veteran's service treatment records discloses no complaints regarding the low back or lungs.  They do not document any assessed low back disability or any disorder of the lungs.  The Veteran was clinically normal at discharge.  See August 1970 Report of Medical Examination.  

Following service, there is no evidence relating to any low back disability until 2003, when the evidence shows that the Veteran sustained an injury to his low back at his workplace.  This incident resulted in an L5-S1 fusion.  See October 2004 chronic pain evaluation from Highpoint Rehabilitation Institute.  Subsequent VA records document assessment and treatment of a resultant low back disability.

VA records reflect assessment of "sinobronchitis" in February 2005.  They also document several instances of bronchitis, apparently acute.  Saliently, VA imaging in January 2008 documents an impression of a stable lung nodule, as well as complaints of a cough.  

In July 2014, the Board remanded both claims to obtain medical opinions.  In each case, negative opinions were returned.  

VA examination of the lungs resulted in a specific finding of no diagnosis, and no history of any diagnosis.  The Veteran specifically denied having any lung condition, but rather reported a history of sinusitis, not on appeal.  

With respect to the low back disability, examination resulted in assessment of lumbar DJD with left-sided radiculopathy.  In terms of history, the Veteran reported that he first had back pain in 1994, when he injured himself at work.  He related that following that instance, the pain resolved, but returned in approximately 2002, when he had another workplace injury.  The examiner concluded that it was less likely as not that the current lumbar condition was caused by, aggravated by or the result of active military service.  In terms of rationale, he explained:

The veteran's history indicates the onset of [his] lumbar condition was in 1994, worsened in 2002, both work related injuries after discharge from service.  STRs indicate no lumbar conditions while in active military service.  Separation physical indicates no back conditions noted at discharge.  It is more likely as not that the current lumbar condition is the result of the 2002 work related injury, which lead to his back surgery.

The Board acknowledges that the Veteran initially claimed a lung condition, apparently as the result of the laboratory indication of a stable lung nodule.  However, no competent medical evidence diagnosis any actual disability of the lungs.  VA records indicate instances of acute bronchitis, but no chronic disability.  At VA examination in September 2014, no lung disorder was assessed and the Veteran denied any disability.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection may not be granted for a laboratory finding.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. §§ 1110, 1131.

With respect to the low back disability, the Board acknowledges that the Veteran believes that it is related to service, including from heavy and frequent lifting, and possible exposure to chemicals and herbicides.  As a Vietnam Veteran, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2015).  However, arthritis is not a condition presumptively shown as due to any presumed exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Moreover, the Veteran is not competent to address this complex medical question.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

The Board has considered whether the claim can be granted under the general legal provisions pertaining to direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's service records reflect no indication of low back injury or disability.  The Board acknowledges that the Veteran relates the disability to frequent heavy lifting, and possibly herbicides.  However, the Veteran has related a history of injury to the low back in 1994, as well as 2003.  The clinical evidence shows that the 2003 injury resulted in spinal fusion, as well as DJD of the lumbar spine.  A VA examiner, based on a complete review of the record, as well as interview and examination of the Veteran has concluded that the Veteran's low back disability is related to the post-service history of injuries, more likely than not.  In this regard, the Board must conclude that that the evidence preponderates against the claim for service connection of a low back disability.


ORDER

Entitlement to service connection for a lung condition is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Prior to January 9, 2013, a disability evaluation in excess 10 percent for a right ankle disability is denied.  

From January 9, 2013, a disability evaluation of 20 percent for a right ankle disability is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Following the Board's remand, the Veteran was provided a VA examination to address the severity of the service-connected dermatitis, abdomen and shaft of penis.  Examination reflected assessment of herpes simplex, affecting the neck, face and trunk, covering less than 5 percent of total body area and exposed skin.  The examiner noted that the Veteran took Acyclovir, an oral medication, for treatment 6 weeks or more over the past 12 months, but not constantly.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Clarification of the examination report is necessary.  Diagnostic Code 7806 provides for evaluation of dermatitis or eczema.  See 38 C.F.R. § 4.118.  In this case, herpes simplex is rated by analogy, and the criteria provide for evaluation of the condition based upon the frequency of "systemic therapy such as corticosteroids of other immunosuppressive drugs."  It is unclear whether the Veteran's taking of Acyclovir qualifies as a systemic therapy similar to corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, May 10, 2016, --- Vet.App. ---- 2016 WL 2640983, at *3 (holding that "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  Accordingly, the report is returned for clarification.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided the September 2014 dermatological opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining severity of dermatitis of the abdomen and shaft of penis.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that the review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether the Veteran's taking of Acyclovir for herpes symplex is similar to systemic therapy, such as corticosteroids or other immunosuppressive drugs.  Any opinions expressed must be accompanied by a complete rationale.

2.  The AOJ will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


